Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20878-BLOOM/Louis

  GREAT WHITE NORTH FRANCHISEE
  ASSOCIATION-USA, INC.,

         Plaintiff,

  v.

  TIM HORTONS USA, INC.,
  et al.,

        Defendants.
  __________________________________/

                        OMNIBUS ORDER ON MOTIONS TO DISMISS

         THIS CAUSE is before the Court upon Defendant Tim Hortons USA, Inc.’s (“THUSA”)

  Motion to Dismiss Second Amended Complaint with Prejudice, ECF No. [67] (“THUSA

  Motion”), and Defendant Jose E. Cil’s (“Cil”) Motion to Dismiss Second Amended Complaint

  with Prejudice, ECF No. [68] (“Cil Motion”).1 The Court has carefully considered the THUSA

  Motion and Cil Motion (together, the “Motions”), all opposing and supporting submissions,

  including Plaintiff Great White North Franchisee Association-USA, Inc.’s (“Plaintiff” or

  “Association”) responses, ECF Nos. [71], [72], and Defendant THUSA’s and Defendant Cil’s

  (together, “Defendants”) replies, ECF Nos. [77], [78], the record in this case, the applicable law,

  and is otherwise fully advised. For the reasons set forth below, the Motions are granted in part.




  1
   Defendant Cil has adopted the arguments made by Defendant THUSA in its Motion. See ECF No. [68] at
  2.
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 2 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


     I.      BACKGROUND

          This case involves an allegedly illegal and predatory business scheme implemented by

  THUSA’s holding company to convert the Tim Hortons franchise system into a supply chain

  business resulting in large profits at the expense of Plaintiff’s franchisee members.

          Tim Hortons restaurants are quick service restaurants with a convenience store element

  that includes, coffee, tea, espresso-based hot and cold drinks, baked goods, and items typically

  found at a convenience store. See Second Amended Complaint (“SAC”), ECF No. [62] ¶ 12.

  Plaintiff is a not-for-profit franchisee association that was formed as a direct result of its members’

  common grievances with respect to certain practices and operations of Defendants. Id. ¶¶ 8-9.

  Plaintiff was organized and exists for the purpose of protecting and preserving the rights of Tim

  Hortons U.S. franchisees and was created to serve as an official voice of the Tim Hortons U.S.

  franchisee community. Id. ¶ 10. As stated in the Association’s Articles of Incorporation, the

  Association’s purpose is “[t]o provide a common interest organization for Tim Hortons

  franchisees, creating a forum for discussion, education and advocacy for franchise owners.” Id.

  ¶ 74.

          In the SAC, Plaintiff alleges that non-party Restaurant Brand International, Inc. (“RBI”),

  THUSA’s holding company, was formed upon purchasing the Tim Hortons franchise system in

  2014. Id. ¶¶ 1-2. In an apparent attempt to off-set the brand growth in the U.S. and stagnant sales

  in both the U.S. and Canada, RBI commenced its predatory strategy to convert the Tim Hortons

  franchise system into a supply chain business disguised as a franchise system and reaped

  outrageous profits through its supply chain. Id. ¶ 3 This was done by price-gouging U.S.

  franchisees on all essential goods necessary to operate their Tim Hortons restaurants. Id. Cil

  operated and managed RBI, THUSA, and its affiliates in the implementation of the business




                                                    2
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 3 of 24

                                                              Case No. 20-cv-20878-BLOOM/Louis


  practices at issue in this case and had substantial operational control over THUSA operations. Id.

  ¶¶ 54, 84.

         Plaintiff alleges that RBI set up a vertically integrated supply chain for its Tim Hortons

  business, through which RBI manufactures, warehouses, and distributes most of the food and

  restaurant supplies to Plaintiff’s franchisee members. Id. ¶ 25. For example, TDL Group Corp.

  (“TDL”), THUSA’s Canadian affiliate and primary supplier under RBI, imports and sells certain

  essentials (“Selected Goods”) for everyday operations to THUSA, which in turn either directly or

  through a distributor re-sells those items to a U.S. franchisee for a profit. Id. ¶¶ 31-32, 34. Since

  RBI’s takeover, Tim Hortons franchisees have been forced to purchase more items from THUSA,

  or a newly designated sole supplier, at substantial mark-up from market rate. Id. ¶ 37. THUSA

  engages in a similar practice with respect to equipment, which results in sales of equipment to U.S.

  franchisees at double mark-up. Id. ¶ 39. Similarly, THD, the affiliate utilized by RBI to serve as

  master coffee supplier to THUSA franchisees, sells coffee to THUSA franchisees for

  approximately 50% more for the same quality coffee than close competitors. Id. ¶¶ 46, 50.

         Plaintiff alleges that RBI has implemented an “equity stripping” strategy that occurs upon

  franchise renewal, in that THUSA’s franchise agreements contain a right of first refusal requiring

  existing franchisees to offer their store(s) to THUSA for the five-year declining depreciated value

  of furniture, fixtures, and equipment. Id. ¶ 57.

         Plaintiff further alleges that all THUSA franchisees are required to contribute a portion of

  monthly sales into an “Advertising Fund” referred to in the franchise agreements. Id. ¶ 60. The

  contributions to the Advertising Fund and any earnings are to be used by THUSA exclusively for

  costs of maintaining, administering, directing, conducting and developing advertising, marketing,

  public relations, and/or promotional programs and materials, and any other activities and related




                                                     3
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 4 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  investments and/or initiatives. Id. ¶ 62. Since acquisition by RBI, the Advertising Fund has been

  used in ways not historically or contractually permitted. Id. ¶ 63. For example, Plaintiff alleges

  that monies from the Advertising Fund were used to improperly pay employees, hire RBI analysts

  to analyze operational data points, for costs of THUSA franchisee training, for research and

  development by RBI, for customer service functions and evaluating THUSA franchisees, to private

  label products and for grocery store listings to allow RBI to sell through non-franchised channels

  and compete directly with THUSA franchisees, and for expenses related to pre-loaded debit cards

  known as “TimCards.” Id. ¶ 69.

           As a result, Plaintiff asserts two claims for declaratory and injunctive relief based upon

  violations of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”), Florida Statutes

  §§ 501.201, et seq. In Count 1, Plaintiff asserts per se violations of FDUTPA premised upon

  violations of the FTC Franchise Rule regarding certain disclosures or omissions in the franchise

  documents, and in Count 2, Plaintiff’s FDUTPA claim is premised upon THUSA’s and Cil’s

  alleged predatory business schemes. THUSA and Cil request dismissal with prejudice of the SAC,

  claiming that Plaintiff lacks standing and fails to state a claim pursuant to Rule 12(b)(6) of the

  Federal Rules of Civil Procedure.

     II.      LEGAL STANDARD

           A. Standing

           One element of the case-or-controversy requirement under Article III of the United States

  Constitution is that plaintiffs “must establish that they have standing to sue.” Raines v. Byrd, 521

  U.S. 811, 818 (1997). It is a threshold question of “whether the litigant is entitled to have the court

  decide the merits of the dispute or of particular issues.” Sims v. Fla. Dep’t of Highway Safety &

  Motor Vehicles, 862 F.2d 1449, 1458 (11th Cir. 1989) (en banc). “‘The law of Article III




                                                    4
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 5 of 24

                                                                   Case No. 20-cv-20878-BLOOM/Louis


  standing . . . serves to prevent the judicial process from being used to usurp the powers of the

  political branches,’ and confines the federal courts to a properly judicial role.” Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1547 (2016) (citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408

  (2013); Warth v. Seldin, 422 U.S. 490, 498 (1975)). Further, “standing requirements ‘are not mere

  pleading requirements but rather [are] an indispensable part of the plaintiff’s case.’” Church v.

  City of Huntsville, 30 F.3d 1332, 1336 (11th Cir. 1994) (quoting Lujan v. Defs. of Wildlife, 504

  U.S. 555, 561 (1992)). “Indeed, standing is a threshold question that must be explored at the outset

  of any case.” Corbett v. Transp. Sec. Admin., 930 F.3d 1225, 1232 (11th Cir. 2019) (citing Bochese

  v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005)), cert. denied, 140 S. Ct. 900 (2020).

  “In its absence, ‘a court is not free to opine in an advisory capacity about the merits of a plaintiff’s

  claim.’” Id. (quoting Bochese, 405 F.3d at 974). “In fact, standing is ‘perhaps the most important

  jurisdictional’ requirement, and without it, [federal courts] have no power to judge the merits.” Id.

  (footnote omitted) (quoting Bochese, 405 F.3d at 974).

          [A]t an irreducible minimum, Art. III requires the party who invokes the court’s
          authority to “show that he personally has suffered some actual or threatened injury
          as a result of the putatively illegal conduct of the defendant,” and that the injury
          “fairly can be traced to the challenged action” and “is likely to be redressed by a
          favorable decision.”

  Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, 454 U.S. 464, 472

  (1982) (quoting Gladstone, Realtors v. Vill. of Bellwood, 441 U.S. 91, 99 (1979)). In other words,

  to establish standing, a plaintiff must allege that: (1) it “suffered an injury in fact that is (a) concrete

  and particularized, and (b) actual or imminent, not conjectural or hypothetical;” (2) “the injury is

  fairly traceable to conduct of the defendant;” and (3) “it is likely, not just merely speculative, that

  the injury will be redressed by a favorable decision.” Kelly v. Harris, 331 F.3d 817, 819-20 (11th

  Cir. 2003).




                                                       5
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 6 of 24

                                                               Case No. 20-cv-20878-BLOOM/Louis


         “The party invoking federal jurisdiction bears the burden of proving standing.” Fla. Pub.

  Int. Rsch. Grp. Citizen Lobby, Inc. v. E.P.A., 386 F.3d 1070, 1083 (11th Cir. 2004) (quoting

  Bischoff v. Osceola Cnty., 222 F.3d 874, 878 (11th Cir. 2000)). “Because standing is jurisdictional,

  a dismissal for lack of standing has the same effect as a dismissal for lack of subject matter

  jurisdiction under Fed. R. Civ. P. 12(b)(1).” Cone Corp. v. Fla. Dep’t of Transp., 921 F.2d 1190,

  1203 n.42 (11th Cir.1991). “If at any point in the litigation the plaintiff ceases to meet all three

  requirements for constitutional standing, the case no longer presents a live case or controversy,

  and the federal court must dismiss the case for lack of subject matter jurisdiction.” Fla. Wildlife

  Fed’n, Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d 1296, 1302 (11th Cir. 2011) (citing CAMP Legal

  Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1277 (11th Cir. 2006)). “In assessing the

  propriety of a motion for dismissal under Fed. R. Civ. P. 12(b)(1), a district court is not limited to

  an inquiry into undisputed facts; it may hear conflicting evidence and decide for itself the factual

  issues that determine jurisdiction.” Colonial Pipeline Co. v. Collins, 921 F.2d 1237, 1243 (11th

  Cir. 1991). “When a defendant properly challenges subject matter jurisdiction under Rule 12(b)(1)

  the district court is free to independently weigh facts, and ‘may proceed as it never could under

  Rule 12(b)(6) or Fed. R. Civ. P. 56.’” Turcios v. Delicias Hispanas Corp., 275 F. App’x 879, 880

  (11th Cir. 2008) (quoting Morrison v. Amway Corp., 323 F.3d 920, 925 (11th Cir. 2003)).

         B. Rule 12(b)(6)

         Rule 8 of the Federal Rules requires that a pleading contain “a short and plain statement of

  the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

  complaint “does not need detailed factual allegations,” it must provide “more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)




                                                    6
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 7 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

  Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

  right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

  to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil Procedure, which

  requests dismissal for failure to state a claim upon which relief can be granted.

         When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d

  1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp.

  2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and courts

  “are not bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550

  U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s Office, 449 F.3d

  1342, 1352 (11th Cir. 2006). A court considering a Rule 12(b) motion is generally limited to the

  facts contained in the complaint and attached exhibits, including documents referred to in the

  complaint that are central to the claim. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th

  Cir. 2009); see also Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005)

  (“[A] document outside the four corners of the complaint may still be considered if it is central to

  the plaintiff's claims and is undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d

  1125, 1135 (11th Cir. 2002)).




                                                    7
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 8 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


     III.        DISCUSSION

            In the Motions, Defendants mount a facial attack on the Court’s subject matter jurisdiction,

  arguing that Plaintiff lacks associational standing to assert claims on behalf of its members, a group

  of THUSA franchisees.

            A. Associational Standing

            “[A]n association has standing to bring suit on behalf of its members when: (a) its members

  would otherwise have standing to sue in their own right; (b) the interests it seeks to protect are

  germane to the organization’s purpose; and (c) neither the claim asserted nor the relief requested

  requires the participation of individual members in the lawsuit.” Hunt v. Wash. State Apple Advert.

  Comm’n, 432 U.S. 333, 343 (1977); see also Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1342

  (11th Cir. 2014). “The possibility of such representational standing, however, does not eliminate

  or attenuate the constitutional requirement of a case or controversy.” Warth, 422 U.S. at 511.

            In the SAC, Plaintiff seeks injunctive and declaratory relief under FDUTPA on behalf of

  its members for Count 1, asserting violations of the FTC Franchise Rule; and Count 2, asserting

  violations of FDUTPA based upon Defendants’ specific deceptive practices. See ECF No. [62],

  Prayer for Relief ¶¶ 1-2.

            i.     Count 1 – per se violations of FDUTPA

            Defendants argue that Plaintiff lacks standing because (1) the Association’s members do

  not have standing to seek declaratory and injunctive relief for violations of the FTC Franchise Rule

  arising from alleged misrepresentations in the current Franchise Disclosure Document (“FDD”),

  which they will not be provided in the future; (2) the interests sought to be protected in Count 1




                                                     8
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 9 of 24

                                                                 Case No. 20-cv-20878-BLOOM/Louis


  are not germane to the Association’s purpose; and (3) the participation of the Association’s

  individual members will be required.2 The Court considers each argument in turn.

          According to Defendants, Plaintiff must establish that its members would have standing to

  maintain the action and Plaintiff’s conclusory allegations are insufficient. In the SAC, Plaintiff

  alleges in that “[a]t least one of its members (indeed, all its members) will suffer an injury-in-fact

  by the real and immediate, threatened harm from Defendants’ conduct.” ECF No. [67] at 8 (quoting

  ECF No. [62] ¶ 72). Defendants argue further that because Plaintiff is seeking injunctive relief, it

  must also satisfy the requirement of showing a threat of future harm, and Plaintiff cannot because

  its members are existing franchisees who will not be provided a Tim Hortons FDD in the future.

  In response, Plaintiff argues that it need not allege future harm of its members, and even if required

  to, the allegations in the SAC are sufficient. Plaintiff argues further THUSA deliberately

  misconstrues the claim in Count 1. Thus, the Court considers whether Plaintiff’s members have

  standing to assert Count 1.

              a. Plaintiff’s members do not have standing to assert Count 1

          In order to establish Article III standing, an individual member must allege that it suffered

  an injury in fact. Spokeo, 136 S. Ct. at 1547. “Where the plaintiff seeks declaratory or injunctive

  relief, as opposed to damages for injuries already suffered, . . . the injury-in-fact requirement

  insists that a plaintiff ‘allege facts from which it appears there is a substantial likelihood that he

  will suffer injury in the future.’” Strickland v. Alexander, 772 F.3d 876, 883 (11th Cir. 2014)

  (quoting Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1346 (11th Cir. 1999)).



  2
    Defendants also argue, regarding the first prong of the standing inquiry, that because the franchise
  agreements, which all of Plaintiff’s members signed, contain an Ohio choice-of-law provision, Plaintiff’s
  members are barred from asserting FDUTPA claims in the first instance. However, this argument is more
  relevant to Plaintiff’s ability to state a claim, rather than to Plaintiff’s standing.



                                                     9
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 10 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


          The FDUTPA provides that “anyone aggrieved by a violation of this part may bring an

  action to obtain a declaratory judgment that an act or practice violates this part and to enjoin a

  person who has violated, is violating, or is otherwise likely to violate this part.” Fla. Stat.

  § 501.211(1). As is evident from the parties’ briefing, courts in this district appear to be split on

  whether a plaintiff has standing to seek declaratory and injunctive relief under FDUTPA if the

  plaintiff does not demonstrate a threat of future injury. Compare Galstaldi v. Sunvest Cmtys. USA,

  LLC, 637 F. Supp. 2d 1045, 1057 (S.D. Fla. 2009) and Dye v. Bodacious Food Co., No. 14-80627-

  CIV, 2014 WL 12469954, at *3 (S.D. Fla. Sept. 9, 2014) with Dapeer v. Neutrogena Corp., 95 F.

  Supp. 3d 1366, 1373 (S.D. Fla. 2015) and Seidman v. Snack Factory, LLC, No. 14-62547-CIV,

  2015 WL 1411878, at *5 (S.D. Fla. Mar. 26, 2015).

          In Galstaldi and Dye, the courts concluded that based upon FDUTPA’s broad wording,

  plaintiffs need not show an ongoing practice or irreparable harm in order to establish standing for

  injunctive and declaratory relief under FDUTPA. Galstaldi, 637 F. Supp. 2d at 1057; Dye, 2014

  WL 12469954, at *3-4. However, the court in Dye did not specifically address Article III standing,

  and the court’s discussion in Galstaldi demonstrates that standing under FDUTPA is a separate

  inquiry from Article III standing. See 637 F. Supp. 2d at 1057-58 (“Any person aggrieved by a

  violation of the FDUTPA may seek declaratory and/or injunctive relief under the statute. . . .

  Plaintiffs also satisfy the requirements for threshold standing under Article III.”). This distinction

  is what the court in Dapeer explicitly recognized and emphasized.

          “Although the FDUTPA allows a plaintiff to pursue injunctive relief even where the

  individual plaintiff will not benefit from an injunction, it cannot supplant Constitutional standing

  requirements. Article III of the Constitution requires that a plaintiff seeking injunctive relief allege

  a threat of future harm.” Dapeer, 95 F. Supp. 3d at 1373; see also Ohio State Troopers Assoc, Inc.




                                                    10
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 11 of 24

                                                              Case No. 20-cv-20878-BLOOM/Louis


  v. Point Blank Enterps., Inc., 347 F. Supp. 3d 1207, 1227 (S.D. Fla. 2018) (where individual

  plaintiffs failed to show a sufficient likelihood of being affected in the future, association lacked

  standing). Therefore, Plaintiff’s reliance on language from Galstaldi regarding the broadness of

  the FDUTPA is misplaced. Plaintiff’s allegations must not only satisfy FDUTPA standing

  requirements but must also satisfy the threshold requirements for standing under Article III. Upon

  review, the Court agrees with Defendants that, notwithstanding FDUTPA’s broad application,

  Plaintiff must allege a plausible threat of future harm based upon the alleged disclosure violations

  in Count 1.

         Defendants argue that because Plaintiff’s members are existing franchisees and will not be

  provided franchise disclosure documents in the future, none of Plaintiff’s members has standing

  to seek an injunction to prevent future violations of the FTC Franchise Rule. Plaintiff contends

  that a violation of the FTC Franchise Rule alleges a plausible per se violation of FDUTPA, and

  that Defendants deliberately misconstrue the claim asserted in Count 1. Thus, the Court looks to

  the allegations in the SAC.

         In Count 1, Plaintiff alleges that its members’ injuries arising from Defendants’ non-

  disclosure or misrepresentations consist of excess mark-ups for Selected Goods, loss of equity

  from Defendant’s right of first refusal, and diminished benefits from Defendants’ misuse of monies

  in the Advertising Fund. ECF No. [62] ¶ 89. Plaintiff alleges further that, as a result of the non-

  disclosures and misrepresentations, “the Association’s franchisee members have and will continue

  to sustain damages and irreparable harm to their businesses.” Id. ¶ 90. However, as Plaintiff itself

  points out, the claim in Count 1 is premised upon per se FDUTPA violations arising from

  Defendants’ alleged violations of the FTC Franchise Rule, which requires that certain information

  be provided in a FDD. See 16 C.F.R. § 436.5. Therefore, the relevant injurious act in this case is




                                                   11
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 12 of 24

                                                               Case No. 20-cv-20878-BLOOM/Louis


  the failure to comply with the FTC Franchise Rule by making the requisite disclosures or accurate

  representations, not the three alleged deceptive and unfair practices that form the basis of Count 2.

  As such, Plaintiff’s members’ injuries in Count 1 stem from Defendants’ past non-compliance

  with disclosure requirements, not any subsequent actions.

          Plaintiff alleges that Defendants made several false disclosures and omissions in the FDD,

  and therefore has stated a claim for per se violations of FDUTPA. However, while the FTC

  Franchise Rule requires a franchisor to provide a prospective franchisee with a current FDD, see

  16 C.F.R. § 436.2, there is no ongoing disclosure requirement or requirement that a franchisor

  provide FDDs to existing franchisees. As alleged in this case, Plaintiff is a group of the majority

  of the franchisees in the Tim Hortons restaurant chain in the United States. ECF No. [62] ¶ 1

  (emphasis added). Thus, it is not a misreading of the allegations in the SAC to conclude that if

  Plaintiff’s members are already franchisees, as opposed to prospective franchisees, they have

  already received FDDs. There is no allegation in the SAC to the contrary, nor does Plaintiff argue

  otherwise. Rather, Plaintiff alleges that the Association’s express purpose is “[t]o provide a

  common interest organization for Tim Hortons franchisees, creating a forum for discussion,

  education and advocacy for franchise owners.” Id. ¶ 74 (emphasis added). Taking these

  allegations as true, Plaintiff’s members are all existing franchisees, and therefore, they will not be

  provided FDDs again in the future. As such, Plaintiff’s allegations of ongoing injury to its members

  as a result of Defendants’ per se violations of FDUTPA is a conclusion that is simply not supported

  by the facts in this case.

          Defendants contend that because Plaintiff’s members are existing franchisees who will not

  receive FDDs, the injury-in-fact—the failure to disclose in compliance with the FTC Franchise

  Rule—is neither sufficiently actual or imminent to satisfy Article III’s requirements with respect




                                                   12
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 13 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  to Plaintiff’s members. The Court agrees. See Nat’l Parks Conservation Ass’n v. Norton, 324 F.3d

  1229, 1241 (11th Cir. 2003) (“where a plaintiff seeks prospective injunctive relief, it must

  demonstrate a ‘real and immediate threat’ of future injury in order to satisfy the ‘injury in fact’

  requirement”) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 103-04 (1983) and Wooden v. Bd.

  of Regents, 247 F.3d 1262, 1283-84 (11th Cir. 2001)). Because Plaintiff cannot plausible allege

  that its members likely suffer a real and immediate threat from Defendants’ future non-compliance

  with the FTC Franchise Rule, Plaintiff’s members lack Article III standing to seek the relief

  requested. As a result, Plaintiff lacks standing to seek either injunctive or declaratory relief as to

  Count 1.

             b. The interests sought to be protected in Count 1 are not germane to Plaintiff’s
                purpose

         Defendants argue next that the interests sought to be protected in Count 1 of the SAC are

  not germane to the Association’s purpose and, therefore, Plaintiff cannot satisfy the second prong

  of associational standing. As alleged in the SAC, Plaintiff’s purpose is “[t]o provide a common

  interest organization for Tim Hortons franchisees, creating a forum for discussion, education and

  advocacy for franchise owners.” ECF No. [62] ¶ 74. Thus, Defendant argues that because the

  Association is for the benefit of existing franchisees, as opposed to the general public or

  prospective franchisees, the interests sought to be protected in Count 1 are not germane to the

  Association’s purpose. The Court agrees. Since Plaintiff’s members fail to show an injury in fact

  with respect to Count 1 because they will not receive FDDs in the future, the interests sought to be

  protected in Count 1 are not the interests of current franchise owners. As a result, Plaintiff fails to

  satisfy the second prong of associational standing with respect to Count 1.




                                                    13
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 14 of 24

                                                               Case No. 20-cv-20878-BLOOM/Louis


               c. Participation of individual members

         Because the Court finds that Plaintiff fails to satisfy the first two prongs for associational

  standing with respect to Count 1, alleging per se violations of FDUTPA based upon

  noncompliance with the FTC Franchise Rule, the Court need not consider whether Plaintiff can

  satisfy the third prong with respect to Count 1.

         As a result, Count 1 is due to be dismissed for lack of standing.

         ii.      Count 2 – unfair and deceptive practices

               a. Plaintiff’s members have standing to assert Count 2

         Defendants do not appear to challenge the first prong of associational standing with respect

  to Count 2 of the SAC. Nevertheless, upon review, the Court finds that with respect to Count 2,

  Plaintiff’s members do have standing to assert claims for declaratory and injunctive relief.

  Plaintiff’s claim in Count 2, unlike Count 1, is premised upon several allegedly deceptive and

  unfair trade practices that Defendants engaged in after Plaintiff’s members had established

  franchisee relationships with Defendants. According to the SAC, Defendants engage in these

  practices with respect to franchisees, including marking up prices of Selected Goods,

  misappropriating Advertising Fund monies, and enacting an equity-stripping policy, and therefore

  the SAC alleges a real or imminent threat of future injury to Plaintiff’s members. As a result,

  Plaintiff satisfies the first prong of the associational standing inquiry with respect to Count 2.

               b. The interests sought to be protected in Count 2 are germane to the
                  Association’s purpose

         The Defendant does not appear to challenge the second prong of associational standing

  with respect to Count 2. Nevertheless, upon review, the Court determines that in contrast to Count

  1, Plaintiff satisfies the second prong with respect to Count 2. The SAC alleges that one of the

  main purposes of the Association is “advocacy for franchise owners.” As previously noted, Count



                                                     14
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 15 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  2 seeks relief for alleged deceptive or unfair practices by Defendants related to the franchise

  relationship. Accordingly, the allegations in the SAC are sufficient to establish that the interests

  sought to be protected in Count 2 are germane to Plaintiff’s purpose.

             c. Participation of individual members

         Defendants argue that many of Plaintiff’s claims of alleged wrongdoing will require the

  participation of individual franchisees for proof. In response, Plaintiff argues that the individual

  participation limitation to associational standing does not prevent standing where some individual

  participation may be necessary. Moreover, Plaintiffs contend that the fact that money damages are

  not being sought in the SAC should be dispositive with respect to this prong of the Court’s inquiry.

         “[W]hether an association has standing to invoke the court’s remedial powers on behalf of

  its members depends in substantial measure on the nature of the relief sought. If in a proper case

  the association seeks a declaration, injunction, or some other form of prospective relief, it can

  reasonably be supposed that the remedy, if granted, will inure to the benefit of those members of

  the association actually injured.” Warth, 422 U.S. at 515; see also Hunt, 432 U.S. at 343. However,

  when the “individual participation of each injured party [is] indispensable to proper resolution of

  the cause” an association will lack standing. Id. As Plaintiff points out, the third prong of

  associational standing is prudential, rather than constitutional. United Food & Com. Workers

  Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 555 (1996). “[P]rudential limitations are rules

  of ‘judicial self-governance; that ‘Congress may remove . . . by statute.” Id. at 558 (quoting Warth,

  422 U.S. at 509).

         At the outset, the Court notes that, contrary to Plaintiff’s assertion, “[a] court’s inquiry into

  the extent of individual participation is required does not end . . . simply because a claim seeks

  declaratory relief.” Nat’l Franchisee Ass’n v. Burger King Corp., 715 F. Supp. 2d 1232, 1239




                                                    15
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 16 of 24

                                                               Case No. 20-cv-20878-BLOOM/Louis


  (S.D. Fla. 2010). Therefore, Plaintiff’s suggestion that the Court’s inquiry ends simply because

  Plaintiff seeks only declaratory and injunctive relief is incorrect. Indeed, the Court’s determination

  depends not only on the nature of the relief sought, but also upon the nature of the claims asserted.

  See Hunt, 432 U.S. at 343. Thus, the Court looks to the nature of Plaintiff’s claim in Count 2.

         To state a FDUTPA claim for injunctive relief, a party must allege a deceptive act or unfair

  practice, and that the party was aggrieved by the act or practice. CareerFairs.com v. United Bus.

  Media LLC, 838 F. Supp. 2d 1316, 1324 (S.D. Fla. 2011) (citing Kelly v. Palmer, Reifler, & Assoc.,

  P.A., 681 F.Supp.2d 1356, 1366 (S.D. Fla. 2010)). A deceptive practice is one that is “likely to

  mislead” consumers. Davis v. Powertel, Inc., 776 So. 2d 971, 974 (Fla. 1st DCA 2000). An unfair

  practice is “one that ‘offends established public policy’ and one that is ‘immoral, unethical,

  oppressive, unscrupulous or substantially injurious to consumers.’” Samuels v. King Motor Co. of

  Fort Lauderdale, 782 So.2d 489, 499 (Fla. 4th DCA 2001) (quoting Spiegel, Inc. v. Fed. Trade

  Comm’n, 540 F.2d 287, 293 (7th Cir. 1976)). In the SAC, Plaintiff alleges that Defendants engaged

  in price gouging and a predatory pricing scheme through their mark-ups on Selected Goods, an

  equity-stripping policy based upon a right of first refusal, and misappropriation and misuse of

  Advertising Fund monies to the detriment of its franchisee members, and that these practices are

  deceptive or unfair.

         As an example of why individual participation is indispensable in this case, Defendants

  point to Plaintiff’s price-gouging claim based upon allegations that its members are forced to

  purchase supplies from a sole supplier at a substantial mark-up from the market rate, and that the

  mark-up eliminates the ability of franchisees to turn a profit. ECF No. [67] at 11. Defendants

  contend that at least two individualized inquiries would be required with respect to this claim –

  what the market rate was at the time the supplies were purchased, and characteristics and




                                                   16
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 17 of 24

                                                                            Case No. 20-cv-20878-BLOOM/Louis


  circumstances of individual franchisees, such as business management and individual sales

  practices, with respect to determining the effects on the franchisees’ ability to turn a profit.

  However, Defendants’ argument misses the mark. Plaintiff’s claim in Count 2 does not seek

  damages, and as previously noted, to state a claim for injunctive relief under FDUTPA, a plaintiff

  need only allege that it is a party aggrieved by a deceptive or unfair trade practice. Plaintiff has

  done so here. Thus, assuming that Count 2 otherwise sufficiently states a FDUTPA claim,

  Defendants fail to persuade the Court that individualized inquiries from each of Plaintiff’s

  franchisee members would be required. Accordingly, at this juncture, Plaintiff satisfies the third

  prong for associational standing with respect to Count 2. Therefore, the Court will not dismiss

  Count 2 for lack of standing.

           B. The SAC fails to state a FDUTPA claim in Count 2 against THUSA or Cil

           Defendants also challenge the sufficiency of the FDUTPA claim alleged in Count 2 of the

  SAC, arguing that the allegations in the SAC are simply different versions of the same allegations

  underlying Plaintiff’s breach of contract claims in previous complaints in this case and two

  previous lawsuits. Defendants argue further that the practices alleged to be unfair and deceptive

  are clearly disclosed in the FDD and Franchise Agreements. As such, Plaintiff’s FDUTPA claim

  based on these practices fails because a FDUTPA claim will not lie when the acts complained of

  comply with the terms of a contract.3 See Zlotnick v. Premier Sales Grp., 431 F. Supp. 2d 1290,

  1295 (S.D. Fla. 2006) (plaintiff failed to state FDUTPA claim where defendant acted in accordance

  with express terms of contract) aff’d, 480 F.3d 1281 (11th Cir. 2007); see also Amar Shakti



  3
    THUSA has provided exemplars of the language in the FDDs and Franchise Agreements that refer specifically to
  these practices, which the Court may properly consider at this juncture. See Harris v. Ivax Corp., 182 F.3d 799, 802
  n.2 (11th Cir.1999) (court may properly consider a document attached to a motion to dismiss in a case in which a
  plaintiff refers to a document in its complaint, the document is central to its claim and its contents are not in dispute);
  Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997).



                                                             17
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 18 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  Enterps., LLC v. Wyndham Worldwide, Inc., No. 6:10-cv-1857-Orl-31KRS, 2011 WL 3687855, at

  *3 (M.D. Fla. Aug. 22, 2011) (FDUTPA claim did not lie where franchise agreement permitted

  conduct alleged to be unfair or deceptive). Conduct constituting a breach of contract is actionable

  under FDUTPA if the conduct underlying the breach is, by itself, unfair or deceptive. PNR, Inc. v.

  Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 n.2 (Fla. 2003). Here, Plaintiff has not plausibly

  alleged conduct that by itself is unfair or deceptive in conjunction with its claims of a price-gouging

  scheme, equity-stripping policy, or misuse of the Advertising Fund.

          a. Price-gouging scheme

          As a part of Defendants’ price-gouging scheme, Plaintiff contends that Defendants marked

  up prices of Selected Goods to effectively eliminate the ability of franchisees to make a profit,

  collected undisclosed royalties from franchisees through predatory pricing on Selected Goods, and

  utilized their buying power solely for the benefit of the franchisor and not the Tim Hortons

  franchise system as a whole. ECF No. [62] ¶ 93(a)-(c).4

          However, the Franchise Agreement discloses specifically with respect to the provision of

  Selected Goods that franchisees may be required to purchase directly from the franchisor, and that

  the franchisor may make a profit. The Agreement, in pertinent part, states as follows:

          [T]he Franchisee specifically agrees that the Franchisor may require that any and
          all Items, including ingredients and commodities which may form any part of the
          Items or the whole product of any food or beverage made, sold or consumed on the
          Premises or from the Franchised Restaurant . . . be purchased solely from the
          Franchisor, TH or a third party.

          [. . .]




  4
    Plaintiff also claims that Defendants forced renovations and renewals of equipment at prices that are
  substantially above market rates, ECF No. [62] ¶ 93(h), but other than the SAC stating that equipment is
  included within the Selected Goods, see id. ¶ 32, there are no factual allegations supporting the forced
  renovations aspect of Plaintiff’s claim.


                                                    18
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 19 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


          It is hereby acknowledged by the Franchisee, that in purchasing such Items, the
          Franchisor or TH may make a profit or may receive an allowance, commission,
          rebate, advantage or other benefit on the price of Items sold to the Franchisee.

  ECF No. [67-6] at 4 § 5.07(c). In addition, the Agreement provides that franchisees may seek

  approval to purchase supplies from sources other than those already designated by the franchisor:

          If the Franchisee desires to purchase Items for which the Franchisor has not
          approved only a single supplier from other than an Approved Supplier, the
          Franchisee shall submit (or request its proposed supplier to submit) to the
          Franchisor a written request to approve the proposed supplier . . . .

  Id. at 5 § 5.07(h). Plaintiff has not alleged that its members attempted to request alternate suppliers.

  In addition, the mere fact that Defendants obtained a larger profit than Plaintiff’s members would

  like does not in and of itself constitute a deceptive or unfair practice. See, e.g. Stubblefield v.

  Follette Higher Educ. Grp., Inc., No. 8:10-CV-824-T-24-AEP, 2010 WL 2025996, at * (M.D. Fla.

  May 20, 2010) (underlying act of making higher profit margin where agreement specified a profit

  margin did not constitute unfair and deceptive trade practice).

          b. Equity-stripping policy

          As part of the equity-stripping policy, Plaintiff alleges that Defendants enacted a policy to

  strip equity from franchisees including the valuable goodwill of owning a franchise business. ECF

  No. [62] ¶ 93(g).

          However, the Agreement again specifically provides for the allegedly equity-stripping

  right of first refusal, stating the following:

          In the event that the Franchisee wishes to transfer the Franchised Restaurant
          business carried on at the Premises pursuant to this Agreement, the Franchisee shall
          do so only by first offering to resell the Franchised Restaurant business to the
          Franchisor at the depreciated value of the furniture, equipment, signs and
          improvements.




                                                    19
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 20 of 24

                                                                   Case No. 20-cv-20878-BLOOM/Louis


  Id. at 9 § 11.02. The SAC alleges no more than the fact that Defendants may act in accordance

  with this provision in the Agreement, which in and of itself does not plausibly constitute an unfair

  or deceptive practice.5

          c. Misuse of the Advertising Fund

          Plaintiff alleges that Defendants misused the Advertising fund by failing to provide any

  benefit to franchisees with regard to marketing, misappropriating Advertising Funds monies for

  improper uses, and failing to properly account for Advertising Fund monies. ECF No. [62] ¶ 93(d)-

  (f).

          With respect to the Advertising Fund, the Franchise Agreement provides that no benefit is

  guaranteed to franchisees, as follows:

          The Franchisee acknowledges that . . . the Franchisor accordingly undertakes no
          obligation to ensure that the Franchisee or any individual Tim Hortons franchisee
          benefits directly or indirectly in its local market or otherwise from the placement
          of such advertising and, for greater clarity, the Franchisee acknowledges that this
          Agreement confers no right to benefit directly or indirectly, in a pro-rata manner or
          otherwise, from the Franchisee’s Advertising Contribution or any general or
          specific use thereof and/or the Advertising Fund at large.

          [. . .]

          [T]he Franchisor assumes no direct or indirect liability or obligation to the
          Franchisee with respect to the maintenance, administration or direction of the
          Advertising Fund . . . .




  5
   With respect to Plaintiff’s claim regarding equity-stripping, there is the added concern that there are no
  allegations in the SAC that any of Plaintiff’s members in fact attempted to sell their franchises, and thus,
  any purported injury based upon Defendants’ alleged policy would be merely conjectural. Thus, Plaintiff
  has not sufficiently alleged an injury in fact with respect to its claim based upon equity-stripping.



                                                       20
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 21 of 24

                                                                  Case No. 20-cv-20878-BLOOM/Louis


  Id. at 7-8 §§ 8.01, 8.02(f). That Plaintiff’s members allegedly derived no benefit from the

  Advertising Fund based on Defendants’ alleged misuse of funds alone does not plausibly constitute

  an unfair or deceptive trade practice.6

          d. Plaintiff fails to allege actions independent from breaches of contract

          Indeed, Plaintiff does not dispute that the language in the Franchise Agreements deals

  specifically with the practices it alleges are deceptive and unfair, but instead argues that “no

  reasonable reading of the disclosures would suggest that THUSA would be contractually allowed

  to engage in the . . . schemes implemented by THUSA to the detriment of the Association’s

  franchisee members.” ECF No. [71] at 16 (emphasis added). Plaintiff’s reliance upon Kenneth F.

  Hackett & Associates, Inc. v. GE Capital Information Technology Solutions, Inc., 744 F. Supp. 2d

  1305, 1312 (S.D. Fla. 2010) is misplaced because the deceptive and unfair practices alleged there

  were not specifically encompassed with the parties’ agreement. 744 F. Supp. 2d at 1312-13. Here,

  by contrast, although Plaintiff attempts to recast its claim as independent from the Franchise

  Agreements, the alleged practices relate directly to Defendants’ performance pursuant to the terms

  of those Franchise Agreements. Thus, taking Plaintiff’s allegations as true regarding the price-

  gouging scheme, equity-stripping policy, and misuse of the Advertising Fund, the SAC states

  claims that amount to no more than breaches of the Franchise Agreements. See Sweeney v.




  6
    Moreover, Plaintiff’s Advertising Fund claim suffers from an additional flaw. Plaintiff alleges that non-
  party RBI manages the advertising funds for each of its brands, ECF No. [62] ¶ 19. RBI has used various
  strategies to extract more money from the Tim Hortons franchise system by using the Advertising funds in
  ways never before used or contractually permitted. Id. at ¶ 63. It funnels money to itself, THUSA, and non-
  party TDL, at the expense of franchisees, ECF No. Id. ¶¶ 63-64. Nevertheless, Plaintiff alleges further that
  THUSA controls the annual contributions to the Advertising Fund, and immediately following RBI’s
  takeover, made several changes to the administration of the Fund that included using monies from the fund
  for items unrelated to marketing and advertising. Id. ¶¶ 67-68. Taken as true, these allegations are
  inconsistent, and at best, the plausible inference to be drawn from them is that non-party RBI, not
  Defendants in this case, is the allegedly responsible party. Indeed, the heading in Plaintiff’s SAC on this
  issue is telling: “RBI Misappropriates Advertising Fund Monies.” See ECF No. [62] at 11.


                                                      21
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 22 of 24

                                                                Case No. 20-cv-20878-BLOOM/Louis


  Kimberly-Clark Corp., No. 8:14-CV-3201-T-17EAJ, 2015 WL 5446797, at *7 (M.D. Fla. Sept.

  15, 2015) (“a claim under FDUTPA does not arise merely from an alleged breach of warranty or

  a breach of contract claim.”) (citation omitted). As a result, Count 2 fails to state a plausible claim

  for violation of FDUTPA. See Hogan v. Praetorian Ins. Co., No. 1:17-cv-21853, 2018 WL

  8266803, at *11 (S.D. Fla. Jan. 11, 2018) (dismissing FDUTPA claim where allegations were

  conclusory and, even if accepted as true, did not create plausible inference of unfair or deceptive

  acts). Count 2 is due to be dismissed.

         Because the Court determines that Count 2 fails to state a plausible claim under FDUTPA

  based on the alleged practices, the Court does not reach Defendant THUSA’s argument regarding

  the choice-of-law provision or consider Defendant Cil’s arguments regarding the sufficiency of

  the allegations against him individually.

         C. Leave to Amend

         In its responses, Plaintiff requests leave to amend. The Court notes, however, that

  Plaintiff’s request is procedurally improper. The Eleventh Circuit has found that district courts do

  not abuse their discretion in denying leave to amend where the request appears in an opposition to

  a motion to dismiss. See Cita Trust Co. AG v. Fifth Third Bank, 879 F.3d 1151, 1157 (11th Cir.

  2018) (district court “soundly rejected the [plaintiff’s] infirm request” for leave to amend because

  “[w]here a request for leave to file an amended complaint simply is imbedded within an opposition

  memorandum, the issue has not been raised properly”) (quoting Rosenberg v. Gould, 554 F.3d

  962, 967 (11th Cir. 2009)); see also Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (holding

  that a plaintiff’s failure to request leave to amend anywhere outside of her opposition to the motion

  to dismiss “preclude[d] the plaintiff’s argument on appeal that the district court abused its

  discretion by denying her leave to amend her complaint”).




                                                    22
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 23 of 24

                                                             Case No. 20-cv-20878-BLOOM/Louis


         “A district court need not . . . allow an amendment (1) where there has been undue delay,

  bad faith, dilatory motive, or repeated failure to cure deficiencies by amendments previously

  allowed; (2) where allowing amendment would cause undue prejudice to the opposing party; or

  (3) where amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

         “[D]enial of leave to amend is justified by futility when the ‘complaint as amended is still

  subject to dismissal.’” Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999); see

  Dysart v. BankTrust, 516 F. App’x 861, 865 (11th Cir. 2013) (same); St. Charles Foods, Inc. v.

  Am.’s Favorite Chicken Co., 198 F.3d 815, 822-23 (11th Cir. 1999) (“When a district court denies

  the plaintiff leave to amend a complaint due to futility, the court is making the legal conclusion

  that the complaint, as amended, would necessarily fail.”); Christman v. Walsh, 416 F. App’x 841,

  844 (11th Cir. 2011) (“A district court may deny leave to amend a complaint if it concludes that

  the proposed amendment would be futile, meaning that the amended complaint would not survive

  a motion to dismiss.”); Aguilar v. United Floor Crew, Inc., No. 14-cv-61605, 2014 WL 6751663,

  at *2 (S.D. Fla. Dec. 1, 2014) (same).

         If the underlying facts or circumstances relied upon by a plaintiff may be a proper
         subject of relief, he ought to be afforded an opportunity to test his claim on the
         merits. In the absence of any apparent or declared reason — such as undue delay,
         bad faith or dilatory motive on the part of the movant, repeated failure to cure
         deficiencies by amendments previously allowed, undue prejudice to the opposing
         party by virtue of allowance of the amendment, futility of amendment, etc. — the
         leave sought should, as the rules require, be “freely given.” Of course, the grant or
         denial of an opportunity to amend is within the discretion of the District Court, but
         outright refusal to grant the leave without any justifying reason appearing for the
         denial is not an exercise of discretion; it is merely abuse of that discretion and
         inconsistent with the spirit of the Federal Rules.

  Foman v. Davis, 371 U.S. 178, 182 (1962).

         In this case, Plaintiff has availed itself of the opportunity to amend once as a matter of

  right, see ECF No. [14], and has already requested the Court’s leave to amend a second time in

  response to motions to dismiss containing similar arguments, see ECF Nos. [23], [38], the result


                                                  23
Case 1:20-cv-20878-BB Document 85 Entered on FLSD Docket 12/21/2020 Page 24 of 24

                                                             Case No. 20-cv-20878-BLOOM/Louis


  of which amendment was the SAC. Nevertheless, Plaintiff has failed to cure the deficiencies in its

  previous amended pleadings. Moreover, Plaintiff does not have associational standing to assert

  Count 1 as its members cannot plausibly allege an injury-in-fact due to non-compliance with the

  FTC Franchise Rule. As to Count II, Plaintiff cannot allege unfair or deceptive practices distinct

  from the performance or alleged non-performance of the Franchise Agreements. Therefore, any

  further amendment would be futile, and the Court need not grant Plaintiff another opportunity to

  amend.

     IV.       CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motions, ECF Nos.

  [67], [68], are GRANTED IN PART AND DENIED IN PART, as follows:

               1. Count 1 of the SAC is DISMISSED WITHOUT PREJUDICE for lack of

                  subject matter jurisdiction.

               2. Count 2 of the SAC is DISMISSED WITH PREJUDICE.

               3. Any pending motions are denied as moot and all deadlines are terminated.

               4. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, on December 18, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                 24
